Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submissions filed on February 12, 2021 and January 11, 2021 have been entered in the order they were received.
RESPONSE TO AMENDMENT AND ARGUMENTS
This Non-Final Office action is responsive to the Request for Continued Examination filed on February 12, 2021 (hereafter “Response”). The amendments in both the After Final Response and the RCE are acknowledged and have been entered.
Claims 1, 5, 7, 8, 12, 14, 15, and 19 are now amended.
New claims 21 and 22 are now added.
Claims 1–22 are pending in the application. 
Previously, claims 1–5, 8–12, and 15–19 were rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0093662 A1 (“Kalu”). In response, the Applicant narrowed the scope of the claimed handwritten input canvas to be “configured to receive and display a handwritten input message including at least one stroke.” The Applicant provided this amendment to distinguish the claims from Kalu, which “is directed to a cursor control mode that does not include any output of handwritten strokes on a screen.” (Response 
The new ground of rejection is based on the claims being obvious over U.S. Patent Application Publication No. 2017/0315719 (hereafter “Couelier”) in view of U.S. Patent Application Publication No. 2013/0120276 A1 (hereafter “Kim”). The Applicant contends that “modifying Kim as suggested in the Advisory Action, with either of Yu or Couelier, would appear to improperly change the principle of operation of Kim.” (Response 8). However, the present rejection is based on a different theory of obviousness, i.e., that it would have been obvious to modify Couelier with Kim, rather than the reverse. Irrespective of whether the Applicant’s contentions about Kim’s principle of operation are correct, this new ground of rejection relies on Couelier as the base reference, and cites Kim only to show that the small difference between Couelier and the claimed invention was a known difference, per Kim’s disclosure.
As such, claims 1–20 are rejected under 35 U.S.C. § 103 as obvious over Couelier in view of Kim (and other references for certain other dependent claims, where appropriate and indicated below). New claims 21 and 22 are allowable but for their dependence from rejected claim 1 for the reasons explained below.
ALLOWABLE SUBJECT MATTER
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Claim 21 describes a machine readable medium with executable code that produces a graphical user interface like the one shown in FIGS. 12B and 12C of the present disclosure. As illustrated, upon entering the canvas mode of FIG. 12C, the 
Couelier and Kim teach the non-transitory machine readable medium of claim 1 for the reasons set forth in the rejection of claim 1 below, wherein the keyboard entry mode of the user interface further includes a text staging region displayed with the on-screen keyboard. Specifically, the claimed text staging region corresponds to Couelier’s “content display area or zone 300 shown in FIG. 3,” while the claimed on-screen keyboard corresponds to “input panel 202,” also shown in FIG. 3. Couelier ¶ 49.
Couelier further teaches that the switching comprises removing the on-screen keyboard. See Couelier ¶¶ 58–60 and FIG. 6. However, unlike claim 21, Couelier leaves its analogous text staging region (content display area 300) on-screen after the transition. See Couelier FIG. 7. Kim does not appear to disclose this feature, either.
Looking elsewhere, the Examiner observes that the concept of removing certain components from an interface responsive to switching the orientation of that interface is not new, see U.S. Patent Application Publication No. 2014/0040776 A1, but jumping from this basic concept to specifically removing the claimed text staging region would require an undue amount of speculation about the skilled artisan.
Conversely, as shown in FIGS. 13A–13B, U.S. Patent Application Publication No. 2017/0357443 A1 (“Paek”) goes as far as to disclose a messaging user interface 1300 with a text entry box 1302 analogous to the claimed text staging region, where switching the input mode “causes a portion of user interface 1300 (the portion above IME portion 1206) to be replaced with a restaurant task icon user interface 1310, as shown in FIG. 13B,” Paek ¶ 82, much like the claimed invention removes its text staging region when the claimed invention switches its input mode. Here, however, the problem is one of hindsight or frustrated purpose: given Couelier and Kim’s purposes are to switch between input methods, there does not seem to be sufficient reason for one of ordinary skill in the art to apply Paek’s technique for displaying its searching interface 1310. 

CLAIM REJECTIONS – 35 U.S.C. § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
I.	COUELIER AND KIM TEACH CLAIMS 1–3, 5, 6, 8–10, 12, 13, 15–17, 19, AND 20.
Claims 1–3, 5, 6, 8–10, 12, 13, 15–17, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0315719 (hereafter “Couelier”) in view of U.S. Patent Application Publication No. 2013/0120276 A1 (hereafter “Kim”).
Claim 1
Couelier teaches:
A non-transitory machine readable medium storing executable program instructions which, when executed by a processor, cause the processor to perform operations comprising: 
As shown in FIG. 1, a memory 108 stores software, and “[t]he software in the memory 108 includes an operating system 110 and an input management system 112.” Couelier ¶ 41. The input management system 112 causes the device to perform the functionality that will be discussed below, Couelier ¶ 43, via execution by processor 106. See Couelier ¶¶ 39–40.
displaying, with a communication device while the communication device is in a first orientation, a keyboard entry mode of a user interface of an application, 
“FIG. 2 shows an example input area or field 200 displayed by the input management system 112 on the interface surface 104.” Couelier ¶ 44.
the keyboard entry mode of the user interface including an on-screen keyboard for entry of text; 
“The input area 200 includes an input panel 202 for receiving user input through single-point or single-position gestures or interactions,” and “may display a keyboard layout such as the ‘azerty’ style keyboard layout variant of the ‘qwerty’ keyboard layout shown in FIG. 2.” Couelier ¶ 45.
detecting, with the communication device, a change in 
“In the example of FIG. 4, an interaction 400 having multiple-points 400a and 400b, such as a multi-point gesture, e.g., a two finger tap and slide or swipe in the direction of arrow A, on the input panel 202 is depicted. The input management system 112 and/or the input recognition system 113, is configured to detect such multi-point interaction as being a gesture rather than input of content on the input panel 202.” Couelier ¶ 58.

“FIG. 5 shows the result of continued ‘sliding’ of the interaction 400 across the input panel 202, in response to which an interaction or editing area 500 of the input panel 202 for accepting a second type of input, e.g., handwriting, is partially displayed or revealed by the input management system 112, with partial display or concealment of the keyboard layout. FIG. 6 shows an example of the interaction panel 500 as fully revealed or displayed upon the cessation of the interaction 400 and/or in response to the initiation of the interactive mode by the input management system 112.” Couelier ¶ 59. 
the handwritten input mode including a handwritten input canvas, 
“In the illustrated example, the interaction panel 500 is displayed as a handwriting input area or ‘pad’.” Couelier ¶ 60.
wherein the handwritten input canvas is configured to receive and display a handwritten input message including at least one stroke.
“Such a handwriting pad may accept input handwriting on or over the input panel 202, rather than input via typing through interaction with the individual keys 204 of the keyboard layout.” Couelier ¶ 60. “In the case of the example of FIG. 7, the digital ink is rendered.” Couelier ¶ 62.
Thus, the only difference between Couelier and the claimed invention is the mechanism that triggers the switch between input modes. Couelier detects a gesture, whereas the claimed invention detects a change in orientation.
Kim, however, teaches executable program instructions which, when executed by a processor, cause the processor to perform this operation and several other overlapping operations, including:
displaying, with a communication device while the communication device is in a first orientation, a keyboard entry mode of a user interface of an application, 
“When the portable electronic device 100 is in the portrait posture 311, as illustrated in FIG. 3B, the control unit 160 can direct the display unit to display the text messaging window with key map 120 in the portrait mode.” Kim ¶ 63.
detecting, with the communication device, a change in orientation of the communication device from the first orientation to a second orientation; 
“When the portable electronic device 100 changes in orientation from the portrait posture 311 to the landscape posture 313, the mode condition detector 140 can detect the posture change and can output a control signal to the control unit 160.” Kim ¶ 64.
and switching, as a result of the change in orientation, the user interface of the application 
“Upon receipt of the control signal, the control unit 160 can direct the display unit 130 to display the text messaging window in the landscape mode. That is, the control unit 160 may . . . direct the key map manager 163 to switch from the 3×4 key map predetermined for the portrait mode to the qwerty key map or the 5×4 key map predetermined for the landscape mode.” Kim ¶ 64. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute Couelier’s detection of interaction 400 with Kim’s detection of a posture change, thereby switching the keyboard mode responsive to a posture change, rather than a gesture interaction 400. One would have been motivated to substitute Couelier’s interaction 400 with Kim’s posture change because, according to Kim, there was “a need to develop a user-friendly input device that can be adjusted adaptive to the posture of the portable electronic device” prior to the effective filing date of the claimed invention, based on known “inconveniences and problems” that users face “when attempting to use [an] input device at specific orientations.” Kim ¶ 7. 
Claim 2
Couelier, as combined with Kim, teaches the non-transitory machine readable medium of claim 1, 
wherein the first orientation is a portrait orientation, and wherein the second orientation is a landscape orientation.
“When the portable electronic device 100 changes in orientation from the portrait posture 311 to the landscape posture 313, the mode condition detector 140 can detect the posture change and can output a control signal to the control unit 160.” Kim ¶ 64.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute Couelier’s detection of interaction 400 with Kim’s detection of a posture change, thereby switching the keyboard mode responsive to a posture change, rather than a gesture interaction 400. One would have been motivated to substitute Couelier’s interaction 400 with Kim’s posture change because, according to Kim, there was “a need to develop a user-friendly input device that can be adjusted adaptive to the posture of the portable electronic device” prior to the effective filing date of the claimed invention, based on known “inconveniences and problems” that users face “when attempting to use [an] input device at specific orientations.” Kim ¶ 7. 
Claim 3
Couelier, as combined with Kim, teaches the non-transitory machine readable medium of claim 1, wherein the switching comprises 
removing the on-screen keyboard.
As shown in FIG. 6, after the animation of FIG. 5 is completed, the keyboard layout is fully concealed in favor of the interaction panel 500 being “fully revealed.” Couelier ¶ 59.
Claim 5
Couelier, as combined with Kim, teaches the non-transitory machine readable medium of claim 1, 
wherein the application is a messaging application, 
“The software may also include one or more applications related to . . . instant messaging facility.” Couelier ¶ 42.
and wherein the operations further comprise: receiving the handwritten message with the handwritten input canvas, the handwritten message including the at least one stroke received at a touchscreen of the communication device.
“In the illustrated example, the interaction panel 500 is displayed as a handwriting input area or ‘pad’.” Couelier ¶ 60. “Such a handwriting pad may accept input handwriting on or over the input panel 202, rather than input via typing through interaction with the individual keys 204 of the keyboard layout.” Couelier ¶ 60.
Claim 6
Couelier, as combined with Kim, teaches the non-transitory machine readable medium of claim 5, wherein the operations further comprise: 
detecting, with the communication device after the handwritten message is received, a return 
Reference is made to FIGS. 13–15. As shown in FIG. 13, the user has input two strokes 1300, but “[w]hen editing of, or insertion of new content within, the existing content is completed or otherwise no longer desired by users, the interactive mode may be ceased through similar operation to the initiation of the interaction mode,” by inputting the interaction 1400 shown in FIG. 14. “For example, FIG. 14 shows an interaction 1400 as multiple-points 1400a and 1400b, such as a multi-point gesture, e.g., a two finger tap and slide or swipe in the direction of arrow B (shown as 
switching, as a result of the return of the orientation, the user interface of the application to the keyboard entry mode from the handwritten input mode; 
“FIG. 15 shows the result of continued ‘sliding’ of the interaction 1400 across the input panel 202, in response to which the interaction or editing area 500 is omitted from display by the input management system 112 and the keyboard layout is again revealed.” Couelier ¶ 97.
and displaying the received handwritten message in a text staging region of the user interface in the keyboard entry mode.
In addition, FIG. 15 further shows that “the edited content 304e is displayed in the content area 300.” Couelier ¶ 97. For instance, in this example, the handwritten input 1300 corresponds to the word “there,” Couelier ¶ 92, and, as shown in FIG. 15, the message now includes the word “there” that was recognized from the handwritten input 1300.
The only difference between Couelier’s additional disclosures and the additional limitations of claim 6 is that, much like claim 1, Couelier detects a gesture rather than an orientation change in order to trigger the switch between user interfaces.
Kim, however, teaches:
detecting, with the communication device after the handwritten message is received, a return of the orientation of the communication device from the second orientation to the first orientation; 
Reference is made to FIG. 7. As shown, during an initial loop of steps S401–S409 (in which the mode is initially switch to landscape mode), “the process returns to step S401.” Kim ¶ 83. Thereafter, the loop repeats steps S401–S407, wherein the process is capable of detecting a switch back to the portrait mode at steps S407–S411. Kim ¶ 83. 
of the orientation, the user interface of the application to the keyboard entry mode
“If the switching status indication bit is set to 0, the control unit 160 can determine that the portable electronic device 100 is in a portrait mode posture (S411),” Kim ¶ 83, which, as discussed in the rejection of claim 1, provides a different user interface from the interface presented in the landscape mode. See Kim FIGS. 3B–3C and ¶¶ 63–66.
Claims 8–10, 12, and 13
Claims 8–10, 12, and 13 are directed to substantially the same method that is encoded upon the non-transitory machine readable medium of corresponding claims 1–3, 5, and 6, are therefore rejected according to the same findings and rationale as provided above.
Claims 15–17, 19, and 20
Claims 15–17, 19, and 20 are directed to a device with a processor and a memory encoded with substantially the same instructions as those set forth in corresponding claims 1–3, 5, and 6, the same being encoded on substantially the same hardware (a non-transitory machine readable medium). 
The non-transitory machine readable medium and its encoded instructions were discussed above in the rejections of claims 1–3, 5, and 6. The findings for those claims are hereby incorporated into this rejection by reference. Couelier further teaches the processor and its functionality at paragraphs 39–40.
II.	COUELIER, KIM, AND YU TEACH CLAIMS 4, 11, AND 18.
Claims 4, 11, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Couelier in view of Kim as applied to claims 1, 8, and 15 above, and further in view of U.S. Patent Application Publication No. 2017/0345396 A1 (“Yu”).
Claim 4
Couelier, as combined with Kim, teaches the non-transitory machine readable medium of claim 1. Kim further teaches three ways to detect a change in orientation, including pressure sensors on the device’s bezel (FIG. 3A), a “geomagnetic sensor” (FIG. 3B), and a physical switch that detects when the screen moves relative to the case (FIG. 3C). However, none of the foregoing sensors involve “using at least one of an accelerometer or a gyroscope of the communication device” as set forth in claim 4.
Yu, however, teaches computer executable instructions that detect a change in orientation of a device,
wherein detecting the change comprises detecting the change using at least one of an accelerometer or a gyroscope of the communication device.
“The various orientations [in which a device may be positioned] may be sensed as described by gyroscopes or accelerometers or other orientation sensor.” Yu ¶ 55.
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field,” the combination is obvious if it fails to “do more than yield a predictable result.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). However, to reach a  conclusion of obviousness under this rationale, there must be at least substantial evidence to support the three findings of facts set forth at MPEP § 2143(I.)(B.). In this case, the Examiner finds the following facts to be supported by at least substantial evidence:
(1) According to the evidence cited in the rejection of claim 1 and as part of the rejection of claim 4 above, the prior art (Couelier and Kim) contained a known product, method, and device which differed from the device of claim 4 by the substitution of Kim’s mode detector 140 with at least one accelerometer or gyroscope.
(2) The accelerometer and/or gyroscope was known in the art, see Yu ¶ 37, and furthermore, their function of detecting a change in device orientation was also known in the art. See Yu ¶ 55.

(3b) The results of the substitution would have been predictable, based on the evidence from Yu’s disclosure that the gyroscope or accelerometer will explicitly work to detect orientations of the device, Yu ¶ 55, and moreover, Yu shows those of ordinary skill that they may want to change the user interface in response to a detected change in orientation via the gyroscope or accelerometer. Yu ¶ 57. In other words, it would have been reasonable for one of ordinary skill to predict the result of the substitution because Yu explicitly discloses the result of the substitution.
Therefore, in view of the above findings, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute Kim’s known mode detector 140 with Yu’s gyroscopes and/or accelerometers.
Claims 11 and 18
Claims 11 and 18 are directed to the method that claim 4 stores as computer executable code on its memory, and to a device that performs the same method, respectively. Therefore, claims 11 and 18 are rejected for the same reasons given above for claim 4 (including the reasoning inherited from the rejections of claims 8 and 15).
III.	COUELIER, KIM, AND SAUND TEACH CLAIMS 7 AND 14.
Claims 7 and 14 rejected under 35 U.S.C. § 103 as being unpatentable over Couelier in view of Kim as applied to claims 1 and 8 above, and further in view of U.S. Patent Application Publication No. 2010/0138756 A1 (“Saund”).
Claim 7
Couelier, as combined with Kim, teaches the non-transitory machine readable medium of claim 1, 
wherein the application is a messaging application, 
“The software may also include one or more applications related to . . . instant messaging facility.” Couelier ¶ 42.
and wherein the handwritten input canvas comprises: a portion configured to receive the handwritten message; 
“In the illustrated example, the interaction panel 500 is displayed as a handwriting input area or ‘pad’.” Couelier ¶ 60. “Such a handwriting pad may accept input handwriting on or over the input panel 202, rather than input via typing through interaction with the individual keys 204 of the keyboard layout.” Couelier ¶ 60.
a scrollable set of recent
“Like the display area 300, the interaction or interactive ink panel 500 is configured so that recognized content beyond what can be displayed in the interaction panel 500 may be scrolled from and into view . . . through direct gesture interaction in the interaction panel 500 or via a displayed on-screen control 504, e.g., a scroll-bar in the illustrated example.” Couelier ¶ 61.
and a toggle button that, when selected, causes the user interface to switch back to the keyboard entry mode 
Instead of or in addition to using gesture interaction 1400 (FIG. 14) to switch back to the keyboard mode, “the interactive controls 506 of the interaction panel 500 may be used to end the interaction mode, e.g., through detection of user interaction with a keyboard icon or the like.” Couelier ¶ 95. 
while the communication device is in the second orientation.
Recall that this rejection is based on the rejection of parent claim 1, in which it was found that the combination of Couelier and Kim would lead to the 
Couelier’s scrollable set of handwritten messages does not appear to explicitly include handwritten messages that were “recently sent.”
Saund, however, teaches a messaging application with a canvas, wherein the canvas comprises:
a portion configured to receive a handwritten message; 
“Theresa and Tess chat while Theresa uses the digital ink (graffiti) feature of the application to draw lips over Jimmy's car image.” Saund ¶ 77. The lips are drawn in a “graphics side of the canvas 906.” See Saund ¶ 76.
a scrollable set of recently sent handwritten messages.
 “FIG. 9I: A further design option enables users to select past points in the session history by browsing a menu of thumbnails of past states 928.” Saund ¶ 85.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to copy Saund’s scrollable set of recently sent messages when implementing Couelier’s scrollable set of handwritten messages. One would have been motivated to combine Saund with Couelier because “limiting communication between users to text-based messages limits the ability of chat room users to communicate as fully as possible.” Saund ¶ 3.
Claim 14
Claim 14 is directed to a method that performs substantially the same functions as set forth in the method of claim 7, and are therefore rejected according to the same findings and rationale as provided above for claim 7.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142